Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 3, 2019

                                       No. 04-19-00509-CR

                                         Elizabeth RIOS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR9024B
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER
        Appellant’s court-appointed appellate counsel, Mr. Dean A. Diachin from the Bexar
County Public Defender’s Office, has filed a motion to withdraw from representation in this
appeal. Counsel states that appellant has retained Mr. Richard E. Langlois to represent her in this
appeal. Additionally, the clerk’s record shows Mr. Langlois filed a notice in the trial court stating
that he has been retained as counsel for appellant on direct appeal.

       The motion to withdraw is GRANTED. See TEX. R. APP. P. 6.5 (providing that an
appellate court may, on appropriate terms and conditions, permit an attorney to withdraw from
representing a party in the appellate court).

                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court